OPINION
ROBERTS, Judge.
This is an appeal from a conviction for robbery. Trial was before a jury, with punishment set by the court at confinement for 15 years.
At the outset, we note that appellant’s brief was not timely filed in the trial court. The record was approved on April 14, 1971. On May 14, 1971, the trial court extended the time in which to file the brief until June 14, 1971. Appellant’s brief was not filed until June 16, 1971. June 14, 1971, was a Monday. Therefore, appellant’s brief was not timely filed. That being the case, this Court will review only those questions which “should be reviewed in the interest of justice.” Art. 40.09, § 13, Vernon’s Ann. C.C.P. Stoddard v. State, 475 S.W.2d 744 (1972); Reeves v. State, 457 S.W.2d 924 (Tex.Crim.App.1970); Jackson v. State, 449 S.W.2d 245 (Tex.Crim.App.1969); Swanson v. State, 447 S.W.2d 942 (Tex.Crim.App.1969); Sewell v. State, 440 S.W.2d 852 (Tex.Crim.App.1969); Harlan v. State, 430 S.W.2d 213 Tex.Crim.App.1968); Castillo v. State, 421 S.W.2d 112 (Tex.Crim.App.1967).
Appellant raises only one ground of error in his untimely filed brief. We have examined the record and have concluded that the ground of error does not require review “in the interest of justice” and will not be considered by this Court. No question of indigency is raised.
The judgment is affirmed.